DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the prior art rejection(s) of claim(s) 1-6 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadogan et al. (US 2016/0083918) in view of Wallace (GB 2368872 A).
Regarding claims 1-4 and 6, Cadogan discloses a fabric flood barrier system comprising: a plurality of vertical supports comprising regularly spaced bollards [105, 106, 109, 110]; a fabric barrier [101], wherein a top end of the fabric barrier engages the supports [Figures 1 & 7]; a lock assembly [103]; and a base [102], wherein the lock assembly is configured so that force between the lock assembly and the base prevents water infiltration under the fabric barrier [to provide the barrier for flood waters].
Cadogan fails to disclose the lock assembly is magnetic.
Wallace teaches a flood barrier having a flood panel with a magnetic lock assembly [best seen in Figure 4] comprising ferrous materials on the panel [5] and base [7] that hold the panel in place with respect to a the base to which it attaches thereby forming a fluid-tight seal [Description paragraph #5].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the lock assembly of Cadogan by substituting the magnetic lock assembly as described by Wallace to provide a system that is faster to install/service/decommission thereby minimizing time required prior to a flood event to set-up or move the system.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Cadogan-Wallace combination as applied to claims 1-4 and 6 above, and further in view of Gagliardi et al. (US 4279535).
Regarding claim 5, although the Cadogan-Wallace combination fails to disclose the fabric barrier having a hem.
Gagliardi teaches a fabric erosion barrier comprising a hem with a cord sewn into it [Column 3, Lines 10-23; Figure 6].
At the time of the invention, 1t would have been obvious to one of ordinary skill in the art to modify the fabric barrier hem of the Hughes-Wallace combination by adding the cord as described by Gagliardi to increase the strength of the barrier and to provide a secondary means of
connection should the fabric itself fail/rupture or be structurally compromised [Column 3, Lines 10-23].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/Primary Examiner, Art Unit 3619